chief_counsel department of the treasury internal_revenue_service washington d c uil date number info release date conex-114979-04 the honorable randy duke cunningham u s house of representatives washington d c attention dusty strawn dear mr cunningham i am responding to your inquiry dated date on behalf of your constituent -------------------------- -------------- said he purchased a boat that he intends to use as his principal_residence and paid local sales_tax of dollar_figure---------- he questions whether the non- deductibility of these sales_taxes for federal_income_tax purposes results in double_taxation i am pleased to provide the following information about the deductibility of sales_taxes paid to states and localities generally a purchaser of a houseboat for use as a principal_residence enjoys the same federal_income_tax benefits as a purchaser of any other form of residence the purchaser can deduct the interest_paid on acquisition_indebtedness secured_by the houseboat sec_163 of the internal_revenue_code the code and may be able to exclude gain on a sale of the houseboat from income sec_121 of the code and sec_1_121-1 of the income_tax regulations however many states impose their general retail_sales_tax on the acquisition of the houseboat treating it as a purchase of personal_property the purchaser cannot deduct this expense sec_164 of the code the law allows a deduction for certain taxes such as state and local real or personal_property_taxes in determining a taxpayer’s federal_income_tax liability sec_164 of the code we can only allow those deductions the congress has provided through legislation 292_us_435 the tax_reform_act_of_1986 removed general sales_taxes imposed by state and local governments from the list of deductible taxes see also sec_164 through of the code sales_taxes paid in connection with the carrying on of a trade_or_business or an investment activity are treated as part of the cost of the property and the purchaser can recover them through depreciation or upon disposition of the property sec_164 however the code does not permit the recovery_of sales_taxes paid in connection with the acquisition of a personal asset such as a houseboat acquired for use as a principal_residence taxpayers are subject_to the taxing jurisdiction of both the federal government and the state where they reside or conduct business the federal government taxes income when realized 252_us_189 a state government imposes retail_sales_tax when the consumption of goods and services occurs the congress permits the deduction of certain state and local_taxes but not general sales_taxes congress believed that the deduction for general sales_taxes favored some consumption patterns over others and was inconsistent with the general principle that personal consumption is not deductible general explanation of the tax_reform_act_of_1986 pg another principle of federal_income_tax policy is to avoid the double_taxation of income therefore an individual can deduct certain state and local and foreign taxes and may receive a credit for foreign_income_taxes see sec_164 and sec_901 of the code this principle generally does not extend to state local or foreign consumption taxes that an individual cannot deduct general sales_taxes for federal_income_tax purposes does not result in the double_taxation of income admittedly the law may tax the same amounts when earned under an income_tax and when consumed under a sales_tax but it does not tax the income twice finally the policy of avoiding double_taxation is not an absolute prohibition and rarely is the effect of double_taxation completely eliminated whenever taxpayers are subject_to more than one tax i hope this information is helpful please call me or -------------------- identification_number ------------- at --------------------- if you have any questions robert m brown associate chief_counsel income_tax accounting sincerely
